Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-14-00276-CV

                                         Martin M. PARRA,
                                              Appellant

                                      v.
                       TOYOTA MOTOR MANUFACTURING TEXAS,
                     TOYOTA MOTOR MANUFACTURING TEXAS, INC.,
                                    Appellee

                     From the 408th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013-CI-20505
                             Honorable Gloria Saldana, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: July 16, 2014

DISMISSED FOR LACK OF JURISDICTION

           Appellant seeks to appeal the trial court’s order compelling arbitration.      An order

compelling arbitration, however, is not an appealable order. See In re Gulf Exploration, LLC, 289
S.W.3d 836, 839-40 (Tex. 2009). Accordingly, this court ordered appellant to show cause why

this appeal should not be dismissed for lack of jurisdiction. Although appellant timely responded

to this court’s order, appellant presents no legal reason this court has jurisdiction to consider his

appeal. Because the order appellant seeks to appeal is not a final judgment or an appealable order,

this appeal is dismissed for lack of jurisdiction. See Bison Bldg. Materials, Ltd. v. Aldridge, 422
                                                                                     04-14-00276-CV


S.W.3d 582, 585 (Tex. 2012) (“Unless specifically authorized by statute, Texas appellate courts

only have jurisdiction to review final judgments.”); see also TEX. CIV. PRAC. & REM. CODE

§ 171.098(a) (listing appealable judgments and orders in arbitration proceedings).

                                                PER CURIAM




                                               -2-